Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of invention I, claims 1-14, in the reply filed on 2/11/2021 is acknowledged.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the prismatic exterior surface described by claims 3 and 10 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 
Figures 2-4 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 4, 6, 11, 13 and 14 are objected to because of the following informalities:  
Claims 4 and 11 each recite “identical cross-sectional area” and should recite “identical cross-sectional areas”.
Claims 6 and 13 require a period at the end of each claim.
Claim 14 recites “the upstream shank portion” and should recite “the shank portion”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 1 recites “the plurality of generally axially extending grooves being disposed axisymmetrically around an axis of the upstream shank portion”.  Symmetry requires the same parts about the axis, and it is not clear how a plurality of axially extending grooves can be disposed axisymmetrically around an axis as the location of each groove causes a lack of symmetry about the axis.  Clarification is required.  
Claims 2 and 9 recite “wherein the exterior surface of the upstream shank portion has a uniform axial cross-section”.  An axial cross-section of the invention would be analogous to claim 3 (which is of a conventional swirler, not the inventive swirler).  An axial cross section would show a dip like the one shown at 24 in figure 3 for the location of every groove, and would therefore not be uniform.  It is therefore unclear how a shank with axially extending grooves can have a uniform axial cross-section.  Clarification is required.
Claim 3 recites “wherein the exterior surface is prismatic” and base claim 1 recites “an upstream surface having an exterior surface for mating with the axisymmetric interior surface of the socket portion”.  An axisymmetric surface can be cylindrical or conical, but a polygon cannot be described as axisymmetric.  Prismatic is defined by Merriam-Webster as “relating to, resembling, or constituting a prism” and prism is defined by Merriam-Webster as “a polyhedron with two polygonal faces lying in parallel planes and with the other faces parallelograms”. It is therefore unclear how a structure which is cylindrical or conical (axisymmetric) can mate with a structure that is comprised of two polygonal faces lying in parallel planes and with the other faces parallelograms.  Clarification is required. Claim 10 has the same issue with respect to base claim 8.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-11 and 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gaudet et al. (WO 0019146).
Regarding claim 1, Gaudet discloses a fuel swirler (Figure 2) for a gas turbine engine fuel nozzle (page 4, l. 20-25 describe the fuel nozzle for a gas turbine engine), the fuel swirler comprising: 
a swirler housing (28 and 36) defining an interior chamber (48) having a fuel outlet (54), the interior chamber having a transition portion (Annotated figure 2) with a conical interior surface (Annotated figure 2 shows the transition portion has a conical interior surface) axially disposed downstream from a socket portion (Annotated figure 2) relative to a fuel flow direction through the fuel swirler (Fuel flows left to right through the fuel swirler), the socket portion having an axisymmetric interior surface (Annotated figure 2 shows the socket portion is cylindrical); and 


    PNG
    media_image1.png
    560
    686
    media_image1.png
    Greyscale

Regarding claim 8, Gaudet discloses a gas turbine engine fuel nozzle (page 4, l. 20-25 describe the fuel nozzle for a gas turbine engine) comprising: 
a swirler housing (28 and 36) having a fuel outlet (54) from an interior chamber (48), the interior chamber having an inlet (34) in communication with a source of pressurized fuel (page 5, ll. 15-20), the interior chamber comprising a socket portion (Annotated figure 2) having an axisymmetric interior surface (Annotated figure 2 shows the socket portion is cylindrical); and 
a swirler core (38) disposed within the interior chamber (Figure 2), the swirler core having a downstream end (56) and a shank portion (41) having an exterior surface received in the socket portion of the swirler housing (Annotated figure 2 shows the exterior surface of the shank portion 41 is received in the socket portion); the downstream end of the swirler core having a plurality of fuel channels (58), and the shank portion of the swirler core having a plurality of axially extending grooves (53), the plurality of axially extending grooves being disposed symmetrically about the exterior surface of the shank portion (Page 7, ll. 29-31 states that grooves 53 may be made in the same manner as slots 58 and figure 3 shows they are circumferentially spaced about the axis and page 7, ll. 11-14 states that the process can produce the desired number of slots, i.e. with an even number of grooves circumferentially spaced about the exterior surface, they are symmetrical).  
Regarding claims 2 and 9, Gaudet discloses wherein the exterior surface of the upstream shank portion has a uniform axial cross-section (For purposes of examination, “a uniform axial cross section” is assumed to mean the shank is cylindrical.  Figure 2 shows the upstream shank portion 41 is cylindrical).  
Regarding claims 3 and 10, Gaudet discloses wherein the exterior surface is prismatic (For purposes of examination “the exterior surface is prismatic” is assumed to mean the grooves 
Regarding claims 4 and 11, Gaudet discloses wherein the plurality of generally axially extending grooves comprise at least three grooves having identical cross-sectional area (Page 7, ll. 29-31 states that grooves 53 may be made in the same manner as slots 58 and page 7, ll. 11-14 states that the process can produce the desired number of slots, i.e. 3, which is the number of slots shown in figure 3 and each have the identical v-shape).  
Regarding claims 6 and 13, Gaudet discloses wherein the plurality of generally axially extending grooves comprise one of: axial grooves; and helical grooves and intermittent grooves (Figure 3 shows axial grooves).
Regarding claims 7 and 14, Gaudet discloses wherein the upstream shank portion includes a waist zone of reduced cross-section (Annotated figure 2 shows the waist zone has a smaller cross-section that 41) defining a fuel accumulation gallery (Annotated figure 2) and wherein the plurality of axially extending grooves communicate with the fuel accumulation gallery (Figure 2).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Gaudet in view of Williams et al. (US 2012/0047903).
Regarding claims 5 and 12, Gaudet discloses all the essential features of the claimed invention except wherein the plurality of generally axially extending grooves comprise a first groove having a first cross-sectional area and a second groove having a second cross-sectional area that is unequal to the first cross-sectional area.  
Williams teaches wherein the plurality of generally axially extending grooves comprise a first groove (148) having a first cross-sectional area (Figure 4) and a second groove (150) having a second cross-sectional area (Figure 5) that is unequal to the first cross-sectional area (Figures 4 and 5 show that 148 and 150 have different cross-sectional areas).  
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Gaudet’s invention to include wherein the plurality of generally axially extending grooves comprise a first groove having a first cross-sectional area and a second groove having a second cross-sectional area that is unequal to the first cross-sectional area in order to provide two separate fuel circuits as a means to decrease unwanted emissions as suggested and taught by Williams in paragraphs 7 and 48.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERYN MALATEK whose telephone number is (571)272-5689.  The examiner can normally be reached on Monday - Thursday, 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHERYN A MALATEK/Examiner, Art Unit 3741